Case 5:20-cv-05219-TLB-ELW Document 6             Filed 12/28/20 Page 1 of 2 PageID #: 19




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION

ALVIS J. WATKINS, JR.                                                            PLAINTIFF

V.                              CASE NO. 5:20-CV-05219

SUMMIT FOOD SERVICES;
CORPORAL BABION, Washington
County Detention Center (“WCDC”);
SERGEANT MCNEALLY, WCDC; and
LIEUTENANT AKE, WCDC                                                         DEFENDANTS

                                  OPINION AND ORDER

       Alvis J. Watkins, Jr., currently an inmate of the Washington County Detention

Center, filed this pro se civil rights action under 42 U.S.C. ' 1983. Watkins proceeds in

forma pauperis (“IFP”). The case is before the Court for preservice screening under 28

U.S.C. § 1915A.     Pursuant to § 1915A, the Court has the obligation to screen any

complaint in which a prisoner seeks redress from a governmental entity or officer or

employee of a governmental entity.

                                     I. DISCUSSION

       The Court must dismiss a complaint, or any portion of it, if it contains claims that:

(1) are frivolous, malicious, or fail to state a claim upon which relief may be granted, or

(2) seek monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§ 1915A(b).

       A claim is frivolous if “it lacks an arguable basis either in law or fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989). A claim fails to state a claim upon which relief may

be granted if it does not allege “enough facts to state a claim to relief that is plausible on


                                              1
Case 5:20-cv-05219-TLB-ELW Document 6             Filed 12/28/20 Page 2 of 2 PageID #: 20




its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “In evaluating whether

a pro se plaintiff has asserted sufficient facts to state a claim, we hold ‘a pro se complaint,

however inartfully pleaded . . . to less stringent standards than formal pleadings drafted

by lawyers.’” Jackson v. Nixon, 747 F.3d 537, 541 (8th Cir. 2014) (quoting Erickson v.

Pardus, 551 U.S. 89, 94 (2007)). However, even a pro se plaintiff must allege specific

facts sufficient to support a claim. Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir. 1985).

       Here, Watkins contends that Defendants Babion, McNeally, and Ake failed to

provide him with the name of a Summit Food Services employee. This is not a claim of

constitutional dimension. See West v. Atkins, 487 U.S. 42 (1988) (finding that in order

to state a claim under 42 U.S.C. § 1983, a plaintiff must allege that each defendant acted

under color of state law and that he violated a right secured by the constitution). There

are no other claims asserted against these Defendants, and they are subject to dismissal.

                                     II. CONCLUSION

       IT IS THEREFORE ORDERED that Corporal Babion, Sergeant McNeally, and

Lieutenant Ake are DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C.

§ 1915A(b).

       By separate order, the Complaint will be served on Summit Food Services.

       IT IS SO ORDERED on this 28th day of December, 2020.

                                                   /s/ Timothy L. Brooks______________
                                                   TIMOTHY L. BROOKS
                                                   UNITED STATES DISTRICT JUDGE




                                              2
